                  Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 1 of 7




 1                                                                       Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9   SUNEET S. BATH, DMD PS, d/b/a
10   Impressions Dentistry Family Cosmetics,
     individually and on behalf of all others similarly     No. 3:20-cv-5489-BJR
11   situated,

12                                         Plaintiff,       CORRECTED STIPULATED
                                                            MOTION AND ORDER
13           v.
14   TRAVELERS CASUALTY INSURANCE
     COMPANY OF AMERICA,
15

16                                      Defendant.

17

18           Plaintiff Sunseet S. Bath, DMD PS, together with each Plaintiff listed in Paragraph 1,

19   below (collectively, “Plaintiffs”) and Defendants Travelers Casualty Insurance Company of

20   America, The Travelers Indemnity Co. of America, and The Charter Oak Fire Insurance Company

21   (collectively, “Travelers”) stipulate 1) that Plaintiffs shall file an amended consolidated complaint

22   on or before October 16, 2020, 2) that Defendants shall answer, move, or otherwise respond to

23   Plaintiffs’ amended complaint no later than November 6, 2020, and 3) with respect to other matters

24   as set forth below.

25

26

     CORRECTED STIPULATED MOTION AND ORDER (3:20-                        KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 1                                                        801 Garden Street, Suite 301
                                                                               Santa Barbara, CA 93101
                                                                             TELEPHONE: (805) 456-1496
                                                                              FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 2 of 7




 1           WHEREAS:

 2       1. On September 9, 2020, Defendant moved to dismiss Plaintiffs’ six complaints, which are

 3           based on substantially similar insurance policies, by filing six substantially similar

 4           motions in the following actions: Bath v. Travelers, No 3:20-05489-BJR, Fox v.

 5           Travelers, No. 2:20-cv-00598-BJR, Hsue v. Travelers, 2:20-00622-BJR, Kashner v.

 6           Travelers, No, 2:20-cv-00625-BJR, Nguyen v. Travelers, No. 2:20-00597-BJR, and

 7           Stan’s Bar-B-Q v. Charter Oak, 2:20-00613-BJR. The motions were filed under Rule 12

 8           for failure to state a claim upon which relief can be granted.

 9       2. In May and June 2020 Plaintiffs filed amended complaints in some of the above-

10           referenced actions and Plaintiffs intend on filing amended complaints, and requesting

11           leave to file amended complaints in other of the above-referenced actions, in order to

12           update all six matters and to further the goal of efficiency in coordinating and

13           consolidating these cases.

14       3. Pursuant to Stipulation and Order (Dkt # 28), Plaintiffs’ six responsive pleadings are due

15           October 16, 2020.

16       4. On October 12, 2020, counsel for the parties conferred via telephone and discussed

17           various methods through which this matter and other matters filed against Defendants by

18           Plaintiffs’ counsel might be most efficiently organized.

19       5. The parties are continuing to consider and discuss that issue, together with the issues as

20           to which the Court ordered the parties to meet and confer in its September 29, 2020

21           Scheduling Order.

22       6. In the meantime, and further in the interest of efficiency, the parties have agreed that

23           Plaintiffs will file a consolidated amended complaint on October 16, 2020, which, absent

24           further leave of Court, will be Plaintiffs’ final amendment to the complaint, and

25           Defendant may file its response on or before November 6, 2020.

26

     CORRECTED STIPULATED MOTION AND ORDER (3:20-                        KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 2                                                         801 Garden Street, Suite 301
                                                                                Santa Barbara, CA 93101
                                                                              TELEPHONE: (805) 456-1496
                                                                               FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 3 of 7




 1       7. The consolidated complaint will be filed in Nguyen v. Travelers, No. 2:20-00597-BJR,

 2           which is the lowest-captioned action listed above. The consolidated complaint will bear

 3           the caption Jennifer B. Nguyen, et al. v. Travelers Casualty Insurance Company of

 4           America, et al., and include all of the plaintiffs and defendants in the actions identified in

 5           Paragraph 1 above.

 6       8. Plaintiffs will withdraw their motion to consolidate (Dkt #29) as to the six cases identified

 7           in Paragraph 1, in light of the parties’ agreement to consolidate these six cases. Plaintiffs

 8           will not seek consolidation of these cases together with cases filed against other insurers,

 9           but will follow the Court’s direction on this issue, and will meet and confer regarding

10           potential coordination in accordance with the Court’s Scheduling Order (Dkt #32). The

11           defendants are not waiving and expressly reserving their right to be heard if the Court

12           should consider any further consolidation of these six cases with others.

13       9. Assuming that the defendants file a Rule 12 motion to dismiss in response to the

14           consolidated amended complaint, the parties agree and respectfully request, given that

15           this will be a complex, consolidated putative class action matter, that the parties be

16           permitted to file briefs on the motion to dismiss of the length provided for in LCR 7(e)(3),

17           i.e., 24 pages for moving and opposition briefs and 12 pages for the reply brief, rather

18           than the shorter limits provided for in Judge Rothstein’s Standing Order.

19       10. The stipulation will not prejudice any party. The parties do not waive any claims or

20           defenses with this stipulation.

21

22           IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that

23   Plaintiffs shall file a consolidated amended complaint by October 16, 2020 (which, absent further

24   leave of Court, shall be Plaintiffs’ final amendment to the complaint) in the Nguyen v. Travelers,

25   No. 2:20-00597-BJR matter, which is the lowest-captioned action listed above. The consolidated

26   amended complaint will bear the caption Jennifer B. Nguyen, et al. v. Travelers Casualty Insurance

     CORRECTED STIPULATED MOTION AND ORDER (3:20-                          KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 3                                                          801 Garden Street, Suite 301
                                                                                 Santa Barbara, CA 93101
                                                                              TELEPHONE: (805) 456-1496
                                                                               FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 4 of 7




 1   Company of America, et al., Defendant shall answer, move, or otherwise respond to Plaintiff’s

 2   consolidated amended complaint by November 6, 2020, Plaintiffs will withdraw their motion to

 3   consolidate (Dkt. #29) as to the six Travelers actions identified in Paragraph 1 above, and any

 4   motion to dismiss filed in response to the consolidated amended complaint will be governed by

 5   the page limits in LCR 7(e)(3) rather than the shorter limits provided for in Judge Rothstein’s

 6   Standing Order.

 7           The parties respectfully request that the Court enter the accompanying Proposed Order

 8   granting the relief to which the parties have stipulated.

 9
             DATED this 14th day of October, 2020.
10

11   Presented by:

12
                                                    KELLER ROHRBACK L.L.P.
13
                                                    By: s/ Amy Williams-Derry
14                                                  By: s/ Ian S. Birk
                                                    By: s/ Lynn L. Sarko
15                                                  By: s/ Gretchen Freeman Cappio
                                                    By: s/ Irene M. Hecht
16                                                  By: s/ Karin B. Swope
                                                    By: s/ Maureen Falecki
17                                                  By: s/Nathan L. Nanfelt
                                                       Amy Williams-Derry, WSBA #28711
18                                                     Ian S. Birk, WSBA #31431
                                                       Lynn L. Sarko, WSBA #16569
19                                                     Gretchen Freeman Cappio, WSBA #29576
                                                       Irene M. Hecht, WSBA #11063
20                                                     Karin B. Swope, WSBA #24015
                                                       Maureen Falecki, WSBA #18569
21                                                     Nathan Nanfelt, WSBA #45273
                                                       1201 Third Avenue, Suite 3200
22                                                     Seattle, WA 98101
                                                       Telephone: (206) 623-1900
23                                                     Fax: (206) 623-3384
                                                       Email: awilliams-derry@kellerrohrback.com
24                                                     Email: ibirk@kellerrohrback.com
                                                       Email: lsarko@kellerrohrback.com
25                                                     Email: gcappio@kellerrohrback.com
                                                       Email: ihecht@kellerrohrback.com
26                                                     Email: kswope@kellerrohrback.com
                                                       Email: mfalecki@kellerrohrback.com
     CORRECTED STIPULATED MOTION AND ORDER (3:20-                      KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 4                                                     801 Garden Street, Suite 301
                                                                            Santa Barbara, CA 93101
                                                                          TELEPHONE: (805) 456-1496
                                                                           FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 5 of 7




 1                                                  Email: nnanfelt@kellerrohrback.com

 2                                           By: s/ Alison Chase
                                                Alison Chase, pro hac vice forthcoming
 3                                              801 Garden Street, Suite 301
                                                Santa Barbara, CA 93101
 4                                              Telephone: (805) 456-1496
                                                Fax: (805) 456-1497
 5                                              Email: achase@kellerrohrback.com

 6                                           Attorneys for Plaintiff and the Proposed Classes

 7
                                             By: s/ Alison Chase
 8                                              Alison Chase, pro hac vice forthcoming
                                                801 Garden Street, Suite 301
 9                                              Santa Barbara, CA 93101
                                                Telephone: (805) 456-1496
10                                              Fax: (805) 456-1497
                                                Email: achase@kellerrohrback.com
11
                                                    Attorneys for Plaintiff and the Proposed
12                                                  Classes
13
                                             BULLIVANT HOUSER BAILEY PC
14
                                             By: s/ Daniel R. Bentson
15                                              Daniel R. Bentson, WSBA #36825
                                                Owen R. Mooney, WSBA #45779
16                                              925 Fourth Ave., Suite 3800
                                                Seattle, WA 98104
17                                              Telephone: (206) 292-8930
                                                Email: dan.bentson@bullivant.com
18                                              Email: owen.mooney@bullivant.com

19                                           ROBINSON & COLE LLP
20                                                  Wystan M. Ackerman (pro hac vice), Conn.
                                                    Juris No. # 420188
21                                                  Stephen E. Goldman (pro hac vice), Conn. Juris
                                                    No. # 304340
22                                                  280 Trumbull Street
                                                    Hartford, CT 06103
23                                                  Telephone: (860) 275-8388
                                                    Email: wackerman@rc.com
24                                                  Email: sgoldman@rc.com
25                                                  Attorneys for Defendant
26

     CORRECTED STIPULATED MOTION AND ORDER (3:20-                   KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 5                                                   801 Garden Street, Suite 301
                                                                          Santa Barbara, CA 93101
                                                                        TELEPHONE: (805) 456-1496
                                                                         FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 6 of 7




 1

 2

 3

 4                                                 ORDER

 5           The Court has considered this stipulation presented by Plaintiffs Bath et al., and Travelers,

 6   and the parties’ [Proposed] Order. The Court HEREBY ORDERS that Plaintiffs may file a

 7   consolidated amended complaint (which, absent further leave of Court, shall be Plaintiffs’ final

 8   amendment to the complaint) by October 16, 2020 in Bath v. Travelers, No 20-05489-BJR, Fox v.

 9   Travelers, No. 20-cv-00598-BJR, Hsue v. Travelers, 20-00622-BJR, Kashner v. Travelers, No.,

10   20-cv-00625-BJR, Nguyen v. Travelers No. 20-597-BJR, and Stan’s Bar-B-Q v. Charter Oak, 20-

11   00613-BJR, in the Nguyen v. Travelers, No. 2:20-00597-BJR matter, which is the lowest-captioned

12   action listed above. The consolidated amended complaint will bear the caption Jennifer B. Nguyen,

13   et al. v. Travelers Casualty Insurance Company of America, et al. Defendant may answer, move,

14   or otherwise respond to Plaintiff’s amended complaint on or before November 6, 2020. Plaintiffs’

15   motion to consolidate (Dkt. #29) is hereby withdrawn as to the six matters listed above. Plaintiffs

16   will not seek consolidation of these cases together with cases filed against other insurers. The

17   parties will follow the Court’s direction, if any, on the issue of further consolidation, but the

18   defendants are not waiving and expressly reserving their right to be heard if the Court should

19   consider any further consolidation of these six cases with others. Any briefing on any motion to

20   dismiss filed in response to the consolidated amended complaint will be governed by the page

21   limits in LCR 7(e)(3) rather than the shorter limits provided for in the Standing Order.

22           The Clerk of Court is hereby notified that the caption in Nguyen v. Travelers, No. 2:20-

23   00597-BJR, will be modified to accommodate the consolidated amended complaint discussed

24   herein, and will bear the new caption Jennifer B. Nguyen, et al. v. Travelers Casualty Insurance

25   Company of America, et al.

26

     CORRECTED STIPULATED MOTION AND ORDER (3:20-                        KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 6                                                         801 Garden Street, Suite 301
                                                                                Santa Barbara, CA 93101
                                                                             TELEPHONE: (805) 456-1496
                                                                              FACS IMILE: (805) 456-1497
               Case 2:20-cv-00613-BJR Document 32 Filed 10/15/20 Page 7 of 7




 1   IT IS SO ORDERED.

 2
     Dated:October 15, 2020                         ___________________________________
 3                                                  Honorable Barbara J. Rothstein
                                                    UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CORRECTED STIPULATED MOTION AND ORDER (3:20-             KELLER ROHRB ACK L.L .P.
     cv-5489-BJR) - 7                                             801 Garden Street, Suite 301
                                                                    Santa Barbara, CA 93101
                                                                 TELEPHONE: (805) 456-1496
                                                                  FACS IMILE: (805) 456-1497
